                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 2:20-cr-8

                   Plaintiff,                Hon. Paul L. Maloney
                                             U.S. District Judge
      v.

DAVID MICHAEL LeCLAIRE,

                   Defendants.
                                         /

                           ORDER FOR DETENTION

      Defendant appeared before the undersigned for hearing on the Government’s

motion for detention (ECF No. 9) on February 27, 2020. Defendant also faces criminal

charges in state court. Defendant would likely be detained on the state charges if

released on bond by this Court. Defendant requested additional time to resolve this

situation. Defendant waived detention hearing at this time and reserved his right to

a hearing in the future.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: February 27, 2020                /s/ Maarten Vermaat
                                      MAARTEN VERMAAT
                                      U.S. MAGISTRATE JUDGE
